Exhibit 25.04 UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM T-2 STATEMENT OF ELIGIBILITY UNDER THE TRUST INDENTURE ACT OF 1 CHECK IF AN APPLICATION TO DETERMINE ELIGIBILITY OF A TRUSTEE PURSUANT TO SECTION 305(b)(2) STANLEY BURG###-##-#### (Name of Trustee)(Social Security Number) 60 WALL STREET NEW YORK, NEW YORK10005 (Business address, street,(Zip Code) city and state) ENTERGY ARKANSAS (Exact name of obligor as specified in its charter) State of Arkansas71-0005900 (State or other jurisdiction of incorporation or organization)(IRS Employer Identification no.) 425 West Capitol Avenue Little Rock, Arkansas 72201 (Address, including zip code of principal executive offices) First Mortgage Bonds (Title of the indenture securities) Item 1.Affiliations with Obligor. If the obligor is an affiliate of the trustee, describe each affiliation. None. Item 2.-10.Not Applicable. Item 11.List of Exhibits. List below all exhibits filed as part of this statement of eligibility None. SIGNATURE Pursuant to the requirements of the Trust Indenture Act of 1939, I, Stanley Burg, have signed this statement of eligibility in The City of New York and State of New York, on the 15th day of September. By:/s/ Stanley Burg Stanley Burg (SIGNATURE OF TRUSTEE) Item 1.Affiliations with Obligor. If the obligor is an affiliate of the trustee, describe each affiliation. None. Item 2.-10.Not Applicable. Item 11.List of Exhibits. List below all exhibits filed as part of this statement of eligibility None. SIGNATURE Pursuant to the requirements of the Trust Indenture Act of 1939, I, Stanley Burg, have signed this statement of eligibility in The City of New York and State of New York, on 15th day of September. By: /s/ Stanley Burg Stanley Burg (SIGNATURE OF TRUSTEE)
